 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHER FERNANDO SAMARO,                            No. 2:19-cv-01691-CKD P
12                       Plaintiff,
13            v.                                         ORDER
14    SIMPSON,
15                       Defendant.
16

17           By order filed March16, 2021, defendant’s motion to dismiss the complaint was granted in

18   part and denied in part. ECF No. 35. All parties have consented to the jurisdiction of a United

19   Sates Magistrate Judge for all further proceedings in this action, including trial and entry of

20   judgment, pursuant to 28 U.S.C. § 636(c)(1). See ECF No. 29 (consent minute order).

21           A review of the court docket reveals that plaintiff’s copy of the order was returned as

22   undeliverable because he was paroled. It appears that plaintiff has failed to comply with Local

23   Rule 182(f), which requires that a party appearing in propria persona inform the court of any

24   address change. More than sixty-three days have passed since the court order was returned by the

25   postal service and plaintiff has failed to notify the Court of a current address.

26   /////

27   /////

28   /////
                                                         1
 1          Accordingly, this action is dismissed without prejudice for plaintiff’s failure to keep the

 2   court apprised of his current address. See Local Rules 182(f) and 110.

 3   Dated: June 29, 2021
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13   12/sama1691.33.docx

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
